Case 20-14495-mdc       Doc 24    Filed 02/26/21 Entered 02/26/21 13:05:38                Desc Main
                                  Document     Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     PHILADELPHIA DIVISION

      In re: ANDREW R. GROSS                                   )
              Debtor(s)                                        )
                                                               )   CHAPTER 13
      AMERICREDIT FINANCIAL SERVICES, INC.                     )
      dba GM FINANCIAL                                         )   Case No.: 20-14495 (MDC)
            Moving Party                                       )
                                                               )
         v.                                                    )   Hearing Date: 3-23-21 at 10:30 AM
                                                               )
      ANDREW R. GROSS                                          )   11 U.S.C. 362
          Respondent(s)                                        )
                                                               )
      WILLIAM C. MILLER                                        )
           Trustee                                             )
                                                               )
                                                               )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now AmeriCredit Financial Services, Inc. dba GM Financial (“GM Financial”)
      filing this its Motion For Relief From The Automatic Stay (“Motion”), and in support thereof,
      would respectfully show:

              1. That on November 19, 2020, Andrew R. Gross filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
      28 U.S.C. 157 and 1334.
              3. On October 29, 2019, the Debtor entered into a retail installment contract for the
      purchase of a 2014 Chevrolet Silverado 1500 bearing vehicle identification number
      1GCVKSEC7EZ101778. The contract was assigned to AmeriCredit Financial Services, Inc. and
      the Debtor became indebted to AmeriCredit in accordance with the terms of same. AmeriCredit
      Financial Services is designated as first lien holder on the title to the vehicle and holds a first
      purchase money security interest in the vehicle. AmeriCredit Financial Services now does



                                                      Page 1
Case 20-14495-mdc          Doc 24     Filed 02/26/21 Entered 02/26/21 13:05:38          Desc Main
                                      Document     Page 2 of 2


      business as GM Financial. A true copy of the contract and title inquiry to the vehicle are annexed
      hereto as Exhibits A and B.
                 4. As of February 18, 2021, the Debtor’s account with GM Financial had a net loan
      balance of $17,214.62.
                 5. According to the February 2021 NADA Official Used Car Guide, the vehicle has a
      current retail value of $27,950.00.
                 6. The Debtor lists the vehicle as being surrendered in his Chapter 13 Plan.
                 7. The Debtor’s account is past due in the amount of $505.24 through February 2021.
                 8. GM Financial alleges that the automatic stay should be lifted for cause under
      11 U.S.C. 362(d)(1) in that GM Financial lacks adequate protection of its interest in the vehicle
      as evidenced by the following:
                         (a) The Debtor intends to surrender the vehicle; GM Financial requires stay relief
                 in order to secure, process, and sell it.


                 WHEREFORE PREMISES CONSIDERED, AmeriCredit Financial Services, dba GM
      Financial respectfully requests that upon final hearing of this Motion, (1) the automatic stay will
      be terminated as to GM Financial to permit GM Financial to seek its statutory and other available
      remedies; (2) that the stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (3) GM Financial be granted such other and further relief as
      is just.


      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for AmeriCredit Financial Services, Inc.
      dba GM Financial




                                                             Page 2
